Bishop, J.
1. taxation of bank stock. The complaint was made before the board of review by the bank, and the appeal to the district court was taken in the name of the bank. Upon the submission of the case to the trial court it was insisted that ^[16 as such, had no authority to make complaint or to prosecute an appeal from the action of the board, and this for the reason that the assessment was made against the stockholders and not against the bank, and that the latter is not, therefore, the real party in interest. The point is again insisted upon in argument in this court. We think the contention is devoid of merit. True, the shares of stock are assessed to the stockholders, but they are to be assessed at the place where the bank is located, without reference to the place of residence of the stockholders. The of*484fleers of the hank are required to furnish a list of the stockholders, together with the number of shares owned by each, and to furnish the assessor with all data in its possession to enable him to arrive at the assessable value' of the stock. As an ultimate proposition, the financial condition of the bank must dominate the amount of the assessment. So, too, by statute 'the bank is required to pay the taxes levied upon the stock pursuant to the assessment made. Code, section 1325. In a sense, therefore, and by force of the statute, the bank is the agent of its stockholders resjDecting the matter of assessment for taxation purposes and the payment of taxes levied. Moreover, the proceeding is in equity. The controversy affects a large number of stockholders, each in like manner, and while, undoubtedly, each might appear in person, make complaint, and take an appeal, still the merit of the controversy as affecting all can be as well determined in one proceeding. And this can surely find favor in equity, because thereby a multiplicity of actions is avoided. Taking into consideration the relation of the bank to its stockholders, and in view of the fact that it is called upon by law to answer for them in the matter of assessment, we conclude that it may be heard to make complaint in respect thereof for their benefit.
, , value: gov-eminent bonds. Coming to the merits of the controversy, we think the case is ruled by Bank v. Mayor, etc., 119 Iowa, 696. The assessment is upon the shares of stock, not upon the assets of the bank, and the sole inquiry has relation to the value of such shares. Material to this inquiry are all tire personal assets of the bank, and, as was said in the case cited, if United States bonds are owned by the bank, these should be taken into account. See, also, Van Allen v. The Assessor, 3 Wall. 573 (18 L. Ed. 229); Palmer v. McMahon, 10 Sup. Ct. 324 (33 L. Ed. 772); Bank v. Burlington, 118 Iowa, 84.
It follows that the decree of the trial court should be and it is REVERSED.